           Case 2:18-cr-00131-RAJ Document 1336 Filed 06/25/20 Page 1 of 3



 1                                                          THE HON. RICHARD JONES
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
11                                  AT SEATTLE
12   UNITED STATES OF AMERICA,                 )
                                               ) CASE NO. CR18-131 RAJ
13                                             )
            Plaintiff,                         )
14                                             ) SUPPLEMENTAL CITATION TO
            v.                                 ) AUTHORITY
15                                             )
     LAMONT JEFFREY REYNOLDS,                  )
16                                             )
            Defendant.                         )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
20          COMES NOW Lamont Jeffrey Reynolds, the defendant, by and through his
21   attorney, Neil M. Fox, and provides this Court with the following supplemental
22   authority:
23          1.     United States v. Jorge Baron, 06-CR-02095 (E.D.WA 6/16/20)
                   (Judge Stanley Bastian):
24
                    When Defendant filed his motion, he indicated there were a
25          handful of confirmed positive COVID-19 cases among inmates; that
            number has swelled astronomically since then. According to news
26          reports, nearly all inmates at FCI Lompoc have tested positive for
            COVID-19, though many have remained asymptomatic, despite prison
27          rules requiring inmates to maintain physical distance and confining them
            to their quarters at all times. [Footnote omitted] At least four inmates
28          have died.


     SUPPLEMENTAL CITATION TO AUTHORITY - Page 1                       Law Office of Neil Fox, PLLC
                                                                       2125 Western Ave., Suite 330
     United States v. Cheatham et al., No. CR18-131 RAJ                 Seattle, Washington 98121
                                                                               206-728-5440
           Case 2:18-cr-00131-RAJ Document 1336 Filed 06/25/20 Page 2 of 3



 1                 In early April 2020, Defendant submitted a compassionate release
           request to his warden, citing his age and diagnoses of diabetes and
 2         hypertension, by filing out a piece of paper and giving it to a guard.
           Defendant’s medical records also indicate that he is insulin-dependent,
 3         obese, and has decreased kidney function and hyperlipidemia. Unlike
           other prisons, staff at FCI Lompoc specifically directed inmates not to
 4         file official compassionate release requests. . . .
 5         ...
 6                 The Court finds that extraordinary and compelling reasons justify
           a sentence reduction to time served. Bluntly, FCI Lompoc has utterly
 7         abandoned its responsibility to protect inmates like Defendant. Despite
           assurances by BOP that they have matters under control—including in
 8         statements to members of Congress in Senate hearings—this is clearly
           not the case. FCI Lompoc was already overpopulated, contributing to the
 9         nearly universal infection rate in the prison. Already the subject of at
           least one lawsuit for the conditions leading to these astronomical
10         infection rates,[footnote omitted] FCI Lompoc has shown it has no
           ability to protect those incarcerated there.
11
                   Defense counsel indicates that Defendant himself tested positive
12         for the virus. After testing positive, Defendant lost 25 pounds in only two
           weeks, cannot breathe when he sleeps, wakes up in sweats, and suffered
13         from head and throat pain. The fact that Defendant has so far survived
           being infected by COVID-19 does not and will not prevent the Court
14         from granting the request for compassionate release. The long-term
           effects of infection are uncertain—it is uncertain whether infection will
15         cause additional health problems in the short-term, whether infection
           confers immunity from re-infection, and whether those infected will
16         require long-term care. In addition, Defendant suffered and continues to
           suffer significant psychological trauma from awaiting infection, being
17         infected, and dealing with the aftereffects of infection. Finally, Defendant
           has only 15 months remaining on a 210-month sentence.
18
                  Defendant’s health conditions, the physical and psychological
19         trauma caused by COVID-19 infection, and FCI Lompoc’s clear failure
           to prevent and contain the spread of COVID-19 and ensure the health of
20         those who are infected constitute extraordinary and compelling
           circumstances justifying compassionate release. Granting Defendant’s
21         request for compassionate release satisfies the Section 3553(a) factors.
           The Court therefore grants Defendant’s motion.
22
23   Dkt. 156 at 2, 5-6 (emphasis added).
24         DATED this 25th day of June 2020.
25                Respectfully submitted,
26                s/ Neil M. Fox
                  Attorney for Defendant
27
28



     SUPPLEMENTAL CITATION TO AUTHORITY - Page 2                        Law Office of Neil Fox, PLLC
                                                                        2125 Western Ave., Suite 330
     United States v. Cheatham et al., No. CR18-131 RAJ                  Seattle, Washington 98121
                                                                                206-728-5440
            Case 2:18-cr-00131-RAJ Document 1336 Filed 06/25/20 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on the 25th day of June 2020, I electronically filed the
     foregoing with the Clerk of the Court using the CM/ECF system which will send
 3   notification of such filing to attorney of record for the Plaintiff and all other parties.
 4
                   s/ Neil M. Fox
 5                 Attorney for Defendant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     SUPPLEMENTAL CITATION TO AUTHORITY - Page 3                            Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     United States v. Cheatham et al., No. CR18-131 RAJ                      Seattle, Washington 98121
                                                                                    206-728-5440
